DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
1. Claims 2-17 are presented for the examination. 
                                           Claim Rejections - 35 USC § 101 
2.    35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.    Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.

The claim(s) recite(s)  visualizing a virtual bone model on a display device, the virtual bone model being based on shape data of a bone; deriving plate design data representative of a plate-specific design property, wherein deriving the plate design data comprises: selecting at least a first point and a second point on the virtual bone model, the first point being representative of a center position of a first section of the bone plate and the second point being representative of a center position of a second section of the bone plate; and creating a curve on the virtual bone model, the curve at least interconnecting the first point and the second point and being representative of a length of the at least one plate segment; and generating a data set that geometrically defines the bone plate from at least the derived plate design data and one or more generic plate parameters. That is, other than reciting “the method is performed by one or more 
“Mental Processes” grouping of abstract ideas. See, “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), 84 Fed. Reg. 50 (January, 7, 2019); See also, “October 2019 Update: Subject Matter Eligibility ”, available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf, and Appendix 1 available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_appl.pdf (specifically see Example 45 on page 18 and Example 46 on page 30). Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element, namely that “the method is performed by one or more computing devices”. The one or more computing devices is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more computing devices amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
4. 	The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para[0001], para[0006], ln 3-5, para[0007], ln 1-3). The entire specification should be so revised.	

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
   


 
6.	Claims 2-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims  1-18 of    US 10610299 B2 and 1-20 of  US Patent 10595942 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements which are visualizing a virtual bone model on a display device, the virtual bone model being based on shape data of a bone; deriving plate design data representative of a plate-specific design property, wherein deriving the plate design data comprises: selecting at least a first point and a second point on the virtual bone model; and creating a curve on the virtual bone model, the curve at least interconnecting the first point and the second point and being representative of a length of the at least one plate segment; and generating a data set that geometrically defines the bone plate from at least the derived plate design data and one or more generic plate parameters, a first plurality of fixation openings on the first bone portion and a second plurality of fixation openings on the second bone portion, wherein the first and second plurality of fixation openings are defined on the modified model based on shape data. The difference between claims  1, 17 of the US Patent  10610299 B2, claims 1, 11 of US Patent  US 10595942 B2 and this case is the first point being representative of a center position of a first section of the bone plate and the second point being representative of a center position of a second section of the bone plate.
 
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 2, 4-6, 10-13, 15, 16 , 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FITZPATRICK( US 20120215227 A1) in view of Van(US 20090209884 A1).
 
As to claim 2, Noel teaches the virtual bone model being based on shape data of a bone( the shape of the bone can be severely deformed in three dimensions, comprising angulation in the frontal plane, angulation in the sagittal plane, and rotation along the bone axis, para[0003], ln 12-25); deriving plate design data representative of a plate-specific design property( Utilizing the computer to define a plurality of surfaces, each having a shape[plate design data] substantially semispherical in configuration, on the 3D representation of the bone wherein a respective epicenter or origin of each semispherical configuration is positioned at a respective center of bone correction or 3D CORA, para[0027]) , wherein deriving the plate design data comprises: selecting at least a first point and a second point on the virtual bone model, the first point being representative of a center position of a first section of the bone plate and the second point being representative of a center position of a second section of the bone plate( Identifying points of intersection of at least two of those axes, and denominating each of those intersections as a center of bone correction or three-dimensional center of rotation and angulation (3D CORA), para[0025]/ Utilizing the computer to define a plurality of surfaces[First/second section of the bone plate], each having a shape substantially semispherical in configuration, on the 3D representation of the bone wherein a respective creating a curve on the virtual bone model, the curve at least interconnecting the first point and the second point and being representative of a length of the at least one plate segment( illustrates the placement of two semispherical surfaces 390 and 392 over the computer representation of the bone 362. The semispherical surface 390 is shown positioned such that its epicenter or epicenter is positioned at the location 381 which identifies the intersection of the first longitudinal axis 370[curve] and the third longitudinal axis 374. The semispherical surface 392 is positioned such that its origin or epicenter is positioned at the point 382 which is likewise the point of intersection of the first longitudinal axis 370[curve] and the second longitudinal axis 372, para[0089]/ Fig. 6 / Bone portion 303 includes a concave surface 305 defined by the radius J extending from an epicenter L that corresponds to center of rotation 222 and the axis 201 of the bone 303. Bone portion 304 includes a convex surface 306 defined by the radius G extending from an epicenter K that corresponds to central point 222 and the longitudinal axis 201 of the bone 304. It is to be recognized that the epicenters L and K may extend from a location other than the longitudinal axis 201 of the bone or the center of rotation 222, para [016], ln 4-25/ a curve on the virtual bone model, the curve at least interconnecting the first point and the second point since the longitudinal axis 370 is the curve connects two center points of semispherical surfaces which are bone plates, Fig.6).
Noel does not teach visualizing a virtual bone model on a display device,  a length of the at least one plate segment and generating a data set that geometrically defines the bone plate from at least the derived plate design data and one or more generic plate parameters. However, Van teaches visualizing a virtual bone model on a display device, a length of the at least one 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Noel with Van to incorporate the feature of visualizing a virtual bone model on a display device,  a length of the at 
As to claim 4,  Noel teaches the plate design data is determined in a coordinate system associated with at least one of the virtual bone model and the shape data of the bone( Utilizing the computer to define a plurality of surfaces, each having a shape substantially semispherical in configuration, on the 3D representation of the bone wherein a respective epicenter or origin of each semispherical configuration is positioned at a respective center of bone correction or 3D CORA, (para[0027]).  
As to claim 5, Noel teaches the first and second points lie on a surface defined by the virtual bone model( Identifying points of intersection of at least two of those axes, and denominating each of those intersections as a center of bone correction or three-dimensional center of rotation and angulation (3D CORA), para[0025]/ Utilizing the computer to define a plurality of surfaces[First/second section of the bone plate], each having a shape substantially semispherical in configuration, on the 3D representation of the bone wherein a respective epicenter or origin of each semispherical configuration is positioned at a respective center of bone correction or 3D CORA, para[0027].  
As to claim 6, Noel teaches manipulating at least one of the first point or the second point, the manipulation comprising at least one of a deletion, insertion or a shifting of the first point or the second point; and adapting the plate design data in accordance with the manipulation( The semispherical surface 392 is positioned such that its origin or epicenter is 
As to claim 10,   Van teaches wherein the one or more generic plate parameters comprises at least one of: - a number of fixation openings of the bone plate; - a geometric property of the fixation openings of the bone plate; - a number of the segments of the bone plate; - a geometric property of the at least one segment of the bone plate; - at least one of a local and a total thickness of the bone plate; - at least one of a local and a total width of the bone plate; or - at least one of a local and a total length of the bone plate( para[0103], ln 1-10) . 
As to claim 11,   Van teaches  providing a software-based parameter editing function configured to permit editing of the one or more geometric plate parameters( para[0108], ln 1-25) . 
As to claim 12,  Van teaches   the virtual bone model comprises at least one bone portion that is missing or to be removed and wherein the bone plate is adapted to extend at least partially over a bone gap previously filled by the at least one bone portion that is missing or to be removed and wherein, the method further comprises: generating reconstruction data for the at least one bone portion that is missing or to be removed, and the data set that geometrically defines the bone plate design is further generated from the reconstruction data( para[0015], ln 1-15) .
As to  claim 13, Van teaches  the virtual bone model comprises at least one bone portion that is missing or to be removed and wherein the bone plate is adapted to extend at least partially over a bone gap previously filled by the at least one bone portion that is missing or to be removed and wherein, the method further comprises: generating the data set that geometrically 
  	As to claim 15, Van teaches the bone plate is configured to be fixed to at least one of a cranial, facial or mandibular bone, or to a bone of an extremity( para[0119], ln 1-5) .  
As to claim 16, Van teaches A computer program product comprising program code portions for performing the steps of claim 2 when the computer program product is executed on a computing device or a set of interconnected computing devices, and wherein the computer program product is stored on one or more computer-readable recording media( para[010], ln 1-10).  
As to claim 17, it is rejected for the same reason as to claim 1 above. In additional, Van teaches and a pointer, the pointer being positionable relative to the virtual bone model by a user interaction( In other examples, a user is enabled to change a pose of the first implant model, a pose of the second implant model, or both. Enabling can include enabling the user to change the pose of the first implant model, the pose of the second implant model, or both to preserve a distance between the first implant model and the second implant model through at least a portion of the range of motion of the joint, para[0014], ln 1-12).


8.	 Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FITZPATRICK( US 20120215227 A1) in view of Van(US 20090209884 A1) and further in view Stoklund(US 8043378 B2)

As to claim 3, Noel and Van  do not teach selecting a third point on the virtual bone model, the third point being representative of a center position of a third section of the bone plate; and extending the curve on the virtual bone model to at least interconnect the first point, the second point and the third point. However, Stoklund teaches selecting a third point on the virtual bone model, the third point being representative of a center position of a third section of the bone plate; and extending the curve on the virtual bone model to at least interconnect the first point, the second point and the third point( Typical spinal implant systems are implanted through a posterior approach to the spinal column and utilize a rod as the support and stabilizing element connected to a series of two or more bone fasteners that have been inserted into two or more vertebrae, col 1, ln 20-30).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Noel  and Van with Stoklund to incorporate the feature of selecting a third point on the virtual bone model, the third point being representative of a center position of a third section of the bone plate; and extending the curve on the virtual bone model to at least interconnect the first point, the second point and the third point because this allows the connections between these components are then secured, thereby fixing a supporting construct to multiple levels in the spinal column.

9.	Claims 7, 8, 9, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FITZPATRICK( US 20120215227 A1) in view of Van(US 20090209884 A1) and further in view of Takahashi (US 20100145231 ).

As to claim 7, Noel  and Van do not teach   the first point is representative of a center position of a first fixation opening and the second point is representative of a center position of a second fixation opening. However, Takahashi teaches at least one plate segment interconnecting the at least one pair of fixation openings, determining, from the relationships between a pointer and the bone model, points being representative of center positions of the fixation openings of the at least one pair of fixation openings, wherein the plate design data is Indicative of the positions of the points(As the method for detecting the contours of a thigh femoral head and pelvis acetabulum[fixation openings], for example, a method for detecting the
contours[fixation openings] from the information manually inputted by a user in the information
input unit 28 is conceivable, but the contours may be detected automatically or semi-
automatically in the contour detection unit 14, para[0129]/ Using the input unit 28, the user
clicks and inputs a plurality of points[points] on the contours of the thigh femoral head and
pelvis acetabulum in the image of the hip joint displayed on the display unit 32 shown in FIG. 3.
Thereupon, the contour detection unit 14 recognizes a plurality of points which are clicked, and
sets the line connecting the plurality of clicked points[interconnect] by, for example, spline
interpolation as a contour line. Thereby, the contours of the thigh femoral head and pelvis
acetabulum are detected( para[0130]/ Next, in step S12 of FIG. 4, the femoral head center point
[center point]is calculated. As shown in FIG. 6B above, the ellipse "Ep" for approximating the
edge "Ed" of the femoral head is detected, and therefore, the femoral head center point C is
calculated as the center [center point](the same if it is called the center of gravity) of the
approximation ellipse "Ep", para[0151]/ Since the edge points Ed1 of the pelvis acetabulum are
detected above, the contour of the pelvis acetabulum[fixation openings] is obtained by
approximating these edge points Ed1 by the ellipse Ep1. The calculation method of the

head is approximated by the ellipse Ep above, para[0179] to par[0180]/ Meanwhile, the range
which deviates from the circumference of the approximation ellipse Ep1, and in which the edge
points Ed1 are continuously present in the vicinity of the circumference is determined as the
portion which cannot be approximated by the approximation ellipse Ep1. Thus, as shown by the
arrows in FIG. 11, from both ends of the range which deviates from the circumference of the approximation ellipse Ep1, and in which the edge points Ed1 are continuously present in the
vicinity of the circumference, the edge points Ed1[center point] which are continuously present
are connected to one another toward the center[ center point] of the range, para[0183], In 1-20/
Next, as shown in FIG. 10C, straight lines are radially drawn between the outer end P1 of the hip
cup and the inner end P2 of the hip cup upward from the femoral head center C, and by searching the points at which the density of each pixel changes from high to low along the straight lines, the edge point Ed1[ center points] of the pelvis acetabulum[ second fixation opening] is detected, para[0176], Fig. 10c/ FIG. 15 is an explanatory view of the calculation method | of the space width. As shown in FIG. 15, the intersection points of a straight line L1[ interconnect] passing through the thigh femoral head center[center point] , and the contour of the pelvis acetabulum( the contour in the range from the angles .theta.1 to .theta.2 with the thigh femoral head set as the center with the straight line LO of FIG. 15 as the reference) and the thigh femoral head contour (at the side opposed to the pelvis acetabulum) are respectively obtained, and the distance between these intersection points[center points] is calculated as a space width .delta.. The straight line L1 is considered as a plurality of straight lines extending radially from the thigh femoral head center by changing an inclination .alpha. of the straight line L1 with respect to the
straight line LO within the aforementioned measurement range, and by calculating the space

the measurement range can be acquired. Hereinafter, the straight line LO is a straight line which
is parallel with a straight line La connecting the tear drop lower end points M and N shown in
FIG. 3, and passes through the thigh femoral head center. Further, as the thigh femoral head
center, the result calculated in the contour detecting step (step S2 of FIG. 2) is used, para[0153],
 Fig. 15/ For positioning of the acetabular end points, only one of them may be positioned. If
there are any points which can be positioned other [center points]than the start point and the end
point of the space width graph, they may be used. The axis of abscissas in the space width graph
can be matched in the actual size. For example, in the case of the relative position from the
acetabular end point along the acetabular contour, the axis of abscissas can be matched in [mm],
para[0309] ).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of  Noel  and Van with Takahashi to incorporate the feature
of the first point is representative of a center position of a first fixation opening and the second point is representative of a center position of a second fixation opening  because this measures space width of joint and a program which can correlate advance extent of space narrowing and an evaluation value of a joint space.  
As to claim 8, Takahashi teaches   visualizing a virtual plate model based on the plate design data, including the center position of the first and second fixation openings, and the one or more generic plate parameters on the virtual bone model( para[0129] , ln 1-30 / para[0151]).  
As to claim 9, Takahashi teaches  the data set that geometrically defines the bone plate is derived or generated at least in part based upon the shape data of the bone and, wherein the shape data is provided in scaled form and the data set that geometrically defines the bone plate is 
Automatically in the contour detection unit 14, para[0129]/ using the input unit 28, the user
clicks and inputs a plurality of points[points] on the contours of the thigh femoral head and
pelvis acetabulum in the image of the hip joint displayed on the display unit 32 shown in FIG. 3.
Thereupon, the contour detection unit 14 recognizes a plurality of points which are clicked, and
sets the line connecting the plurality of clicked points[interconnect] by, for example, spline
interpolation as a contour line. Thereby, the contours of the thigh femoral head and pelvis
acetabulum are detected( para[0130]).  
As to claim 14,  Takahashi teaches  the shape data is patient-specific and is obtained by medical imaging( para[0007], ln 9-12) .  
 
                                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available 
/LECHI TRUONG/              Primary Examiner, Art Unit 2194